Exhibit 10.28

 

KINETIC CONCEPTS, INC.
2004 EQUITY PLAN
NONQUALIFIED STOCK OPTION AGREEMENT

 

          THIS AGREEMENT (the “Option Agreement”) is made and entered into as of
November 6, 2006 (the “Date of Grant”), by and between Kinetic Concepts, Inc., a
Texas corporation (the “Company”), and Catherine M. Burzik (the “Optionee”). 
Capitalized terms not defined herein shall have the meaning ascribed to them in
the Company’s 2004 Equity Plan (the “Plan”).   Where the context permits,
references to the Company or any of its Subsidiaries or affiliates shall include
the successors to the foregoing.


          Pursuant to the Plan, the Administrator has determined that the
Optionee is to be granted an option (the “Option”) to purchase Shares, subject
to the terms and conditions set forth in the Plan and herein, and hereby grants
such Option.


          1.     Number of Shares and Exercise Price.  The Option entitles the
Optionee to purchase 332,000 Shares (the “Option Shares”) at a price of $33.99
per share (the “Option Exercise Price”).


          2.     Option Term.  The term of the Option and of the Option
Agreement (the “Option Term”) shall commence on the Date of Grant and, unless
the Option is previously terminated pursuant to Paragraph 5 below, shall
terminate upon the expiration of ten (10) years from the Date of Grant (the
“Expiration Date”).  As of the Expiration Date, all rights of the Optionee
hereunder shall terminate.


          3.     Conditions of Exercise.


                  (a)    Subject to Paragraph 5 below, the Option shall become
vested and
                           exercisable as to 25% of the Option Shares on the
first anniversary of the
                           Date of Grant, and as to an additional 25% of the
Option Shares on each
                           of the three succeeding anniversaries of Date of
Grant, provided that the
                           Optionee has been continuously employed by or
providing services to
                           the Company or any Subsidiary or affiliate through
each such date.


                  (b)    Except as otherwise provided herein, the right of the
Optionee to
                           purchase Option Shares with respect to which the
Option has become
                           exercisable and vested may be exercised in whole or
in part at any time
                           or from time to time prior to the Expiration Date;
provided, however,
                           that the Option may not be exercised for a fraction
of a Share.


          4.     Method of Exercise.  This Option may be exercised, in whole or
in part, by means of any online broker-assisted exercise procedure approved by
the Administrator, or by delivery of a written notice of exercise to the Company
in such form as may be approved by the Administrator from time to time and which
may be obtained from the Company’s Equity Accounting and Administration
department, accompanied by payment in full of the aggregate Option Exercise
Price which may be made (i) in cash or by check, (ii) to the extent permitted by
applicable law, by means of any cash or cashless exercise procedure through the
use of a brokerage arrangement approved by the Administrator, (iii) in the form
of unrestricted Shares already owned by the Optionee for at least six months on
the date of surrenderto the extent the unrestricted Shares have a Fair Market
Value on the date of surrender equal to the aggregate Option Exercise Price of
the Shares as to which such Option shall be exercised, or (iv) any combination
of the foregoing.


          5.     Effect of Conduct Constituting Cause; Termination of Employment
or
                  Service; or Change in Control.


                  (a)    If at any time (whether before or after termination of
employment or
                           service) the Administrator determines that the
Optionee has engaged in
                           conduct that would constitute Cause, the
Administrator may provide for
                           the immediate forfeiture of the Option (including any
securities, cash or
                           other property issued upon exercise or other
settlement of the Option),
                           whether or not vested.  Any such determination by the
Administrator
                           shall be final, conclusive and binding on all
persons.


                  (b)    If the Optionee’s employment with or service to the
Company, any
                           Subsidiary or affiliate thereof, terminates (i) by
the Company other than
                           for Cause or (ii) by Optionee for Good Reason (as
defined herein), any
                           portion of the Option that is outstanding at such
time shall become fully
                           and immediately vested and exercisable for a period
of three years from
                           the date of such termination, provided, that the
Option shall not be
                           exercisable after the Expiration Date.


                           For purposes of this Option Agreement, "Good Reason"
means the
                           occurrence of any of the following without Optionee's
prior written
                           consent: (i) a material reduction of Optionee's
authorities, duties, or
                           responsibilities as an executive officer or director
of the Company;
                           provided, however, that following a Change in Control
of the Company,
                           it shall be considered Good Reason if Optionee
determines, in good
                           faith, that she cannot continue her duties as CEO of
the Company; (ii)
                           the Company’s requiring Optionee to be based at a
location in excess of
                           fifty (50) miles from the Company’s headquarters in
San Antonio; (iii) a
                           material reduction of Optionee's base salary or
target bonus percentage
                           as in effect from time to time; (iv) the failure of
the Company to
                           obtain a satisfactory agreement from any successor of
the Company to
                           assume and agree to perform the Company’s obligations
under letter
                           agreement, dated October 16, 2006, between the
Company and the
                           Optionee, and deliver a copy thereof to Optionee; or
(v)  the failure of
                           the Board to nominate or re-nominate Optionee to
serve on the Board.


                  (c)    If the Optionee’s employment with or service to the
Company, any
                           Subsidiary or affiliate thereof, terminates for any
reason other than as set
                           forth in Section 5(b) above, the Option, to the
extent vested and
                           exercisable as of the date of such termination, shall
expire 30 days
                           following the date of such termination (180 days in
case of termination
                           of employment or service due to death or Disability)
and the Option, to
                           the extent not vested and exercisable as of the date
of such termination,
                           shall expire as of such date.  Notwithstanding the
foregoing, if the
                           Optionee’s employment with or service to the Company,
any
                           Subsidiary or affiliate thereof terminates for Cause,
the Option, whether
                           or not vested or exercisable, shall expire as of the
date of such
                           termination.  The Option shall not be exercisable
after the Expiration
                           Date.


                  (d)    Upon the occurrence of a Change in Control, any portion
of the Option
                           that is outstanding at such time shall become fully
and immediately
                           vested and exercisable.


          6.     Adjustments.  The Option and all rights and obligations under
this Option Agreement are subject to Section 5 of the Plan.


          7.     Nontransferability of Option.  Except by will or under the laws
of descent and distribution and as set forth in the following two sentences, the
Optionee may not sell, transfer, pledge or assign the Option, and, during the
lifetime of the Optionee, only the Optionee may exercise the Option. 
Notwithstanding the foregoing, during the Optionee’s lifetime, the Administrator
may, in its sole discretion, permit the transfer, assignment or other
encumbrance of the Option. Additionally, subject to the approval of the
Administrator and to any condi­tions that the Administrator may pre­scribe, the
Optionee may, upon provid­ing written notice to the Company, elect to transfer
the Option (i) to members of his or her Imme­diate Family, provided that no such
trans­fer may be made in exchange for con­sider­ation, (ii) by instru­ment to an
inter vivos or testamentary trust in which the Option is to be passed to
beneficiaries upon the death of the Optionee, or (iii) pursuant to a qualified
domestic relations order within the meaning of Section 414(p) of the Code or any
similar instrument, to the extent permitted by applicable law.  Any attempted
sale, transfer, pledge, assignment, encumbrance or other disposition of the
Option contrary to the provisions hereof shall be null and void and without
effect.


          8.     Notice.  Whenever any notice is required or permitted
hereunder, such notice shall be in writing and shall be given by personal
delivery, facsimile, first class mail, certified or registered with return
receipt requested.  Any notice required or permitted to be delivered hereunder
shall be deemed to have been duly given on the date which it is personally
delivered or, whether actually received or not, on the third business day after
mailing or 24 hours after transmission by facsimile to the respective parties
named below.


          If to the Company:          Kinetic Concepts, Inc.
                                                  Attn.:  Chief Financial
Officer
                                                  8023 Vantage Drive
                                                  San Antonio, TX 78230
                                                  Phone:  (210) 255-6456
                                                  Fax:  (210) 255-6125


          If to the Optionee:          To the address as last set forth
                                                  in the Company's employment
records


          Either party may change such party’s address for notices by duly
giving notice pursuant hereto.


          9.     Withholding Requirements.     Pursuant to Section 14 of the
Plan, the Company (or Subsidiary or affiliate, as the case may be) has the right
to require the Optionee to remit to the Company (or Subsidiary or affiliate, as
the case may be) in cash an amount sufficient to satisfy any federal, state and
local tax withholding requirements related to the exercise of the Option.  With
the approval of the Administrator,  the Optionee may satisfy the foregoing
requirement by electing to have the Company withhold from delivery Shares or by
delivering Shares, in each case, having a value equal to the aggregate required
minimum tax withholding to be collected by the Company or any Subsidiary or
affiliate thereof.  Such Shares shall be valued at their Fair Market Value on
the date on which the amount of tax to be withheld is determined.   Fractional
share amounts shall be settled in cash.


         10.    Compliance with Laws.


                  (a)    Shares shall not be issued pursuant to the exercise of
the Option granted
                           hereunder unless the exercise of such Option and the
issuance and
                           delivery of such Shares pursuant thereto shall comply
with all relevant
                           provisions of law, including, without limitation, the
Securities Act of
                           1933, as amended, the Exchange Act and the
requirements of any stock
                           exchange upon which the Shares may then be listed,
and shall be further
                           subject to the approval of counsel for the Company
with respect to such
                           compliance.  The Company shall be under no obligation
to effect the
                           registration pursuant to the Securities Act of 1933,
as amended, of any
                           interests in the Plan or any Shares to be issued
hereunder or to effect
                           similar compliance under any state laws.


                  (b)     All certificates for Shares delivered under the Plan
shall be subject to
                           such stock-transfer orders and other restrictions as
the Administrator
                           may deem advisable under the rules, regulations, and
other requirements
                           of the Securities and Exchange Commission, any stock
exchange upon
                           which the Shares may then be listed, and any
applicable federal or state
                           securities law, and the Administrator may cause a
legend or legends to
                           be placed on any such certificates to make
appropriate reference to such
                           restrictions.  The Administrator may require, as a
condition of the
                           issuance and delivery of certificates evidencing
Shares pursuant to the
                           terms hereof, that the recipient of such Shares make
such agreements
                           and representations as the Administrator, in its sole
discretion, deems
                           necessary or desirable.


         11.    Protections Against Violations of Agreement.  No purported sale,
assignment, mortgage, hypothecation, transfer, pledge, encumbrance, gift,
transfer in trust (voting or other) or other disposition of, or creation of a
security interest in or lien on, any of the Option Shares by any holder thereof
in violation of the provisions of this Option Agreement or the Articles of
Incorporation or the Bylaws of the Company, will be valid, and the Company will
not transfer any of such Option Shares on its books nor will any of such Option
Shares be entitled to vote, nor will any dividends be paid thereon, unless and
until there has been full compliance with such provisions to the satisfaction of
the Company.  The foregoing restrictions are in addition to and not in lieu of
any other remedies, legal or equitable, available to enforce said provisions.


         12.    Failure to Enforce Not a Waiver.  The failure of the Company or
the Optionee to enforce at any time any provision of the Option Agreement shall
in no way be construed to be a waiver of such provision or of any other
provision hereof.


         13.    Governing Law.  The Option Agreement shall be governed by and
construed according to the laws of the State of Texas without regard to its
principles of conflict of laws.


         14.    Incorporation of the Plan.   The Plan, as it exists on the date
of the Option Agreement and as amended from time to time, is hereby incorporated
by reference and made a part hereof, and the Option and this Option Agreement
shall be subject to all terms and conditions of the Plan.  In the event of any
conflict between the provisions of the Option Agreement and the provisions of
the Plan, the terms of the Plan shall control, except as expressly stated
otherwise.  The term “Section” generally refers to provisions within the Plan;
provided, however, the term “Paragraph” shall refer to a provision of this
Option Agreement.


         15.    Amendments.  This Option Agreement may be amended or modified at
any time, but only by an instrument in writing signed by each of the parties
hereto.


         16.    Rights as a Shareholder.  Neither the Optionee nor any of the
Optionee’s successors in interest shall have any rights as a shareholder of the
Company with respect to any Option Shares until the Optionee has given written
notice of exercise, has paid in full for such Shares, and has satisfied the
requirements in Sections 14 and 15(b) of the Plan.


         17.    Agreement Not a Contract of Employment.  Neither the Plan, the
granting of the Option, the Option Agreement nor any other action taken pursuant
to the Plan shall constitute or be evidence of any agreement or understanding,
express or implied, that the Optionee has a right to continue to be employed by,
or to provide services as a director, consultant or advisor to, the Company, any
Subsidiary or affiliate thereof for any period of time or at any specific rate
of compensation.


         18.    Authority of the Administrator.  The Administrator shall have
full authority to interpret and construe the terms of the Plan and the Option
Agreement.  The determination of the Administrator as to any such matter of
interpretation or construction shall be final, binding and conclusive.


         19.    Binding Effect.  The Option Agreement shall apply to and bind
the Optionee and the Company and their respective permitted assignees or
transferees, heirs, legatees, executors, administrators and legal successors.


         20.    Tax Representation.  The Optionee has reviewed with his or her
own tax advisors the Federal, state, local and foreign tax consequences of the
transactions contemplated by this Option Agreement.  The Optionee is relying
solely on such advisors and not on any statement or representations of the
Company or any of its agents.  The Optionee understands that he or she (and not
the Company) shall be responsible for any tax liability that may arise as a
result of the transactions contemplated by the Option Agreement.


         21.    Acceptance.  The Optionee hereby acknowledges receipt of a copy
of the Plan and this Option Agreement.  Optionee has read and understands the
terms and provisions thereof, and accepts the Option subject to all the terms
and conditions of the Plan and the Option Agreement.

 

[SIGNATURE PAGE FOLLOWS]


 

          IN WITNESS WHEREOF, the parties hereto have executed and delivered the
Option Agreement on the day and year first above written.


KINETIC CONCEPTS, INC.                                         


By:                  /s/ Martin J. Landon                                 
Name:                  Martin J. Landon                                 
Title:                Sr. Vice President, CFO                          


OPTIONEE                                                                     


Signature: /s/ Catherine M. Burzik                                  
Name:            Catherine M. Burzik                                  

 

DATE OF
GRANT

NUMBER OF
SHARES SUBJECT
TO OPTION

OPTION
EXERCISE
PRICE

EXPIRATION
DATE

November 6, 2006

332,000

$33.99

November 6, 2016

 